Citation Nr: 1534246	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for a service-connected skin disorder.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004.  He also had active duty for training (ACDUTRA) from November 2000 to March 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the San Juan, Puerto Rico, Regional Office (RO), of the Department of Veterans Affairs (VA).

In addition to the issues captioned above, the May 2011 rating decision also adjudicated the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  While the Veteran disagreed with the initial denial reflected in this rating decision, the RO later granted service connection for PTSD, as reflected in a February 2013 rating decision.  Thus, the Veteran's appeal of this service connection denial has been extinguished because the benefit sought has been granted in full.  

The issue of entitlement to a higher rating for the Veteran's service-connected skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDING OF FACT

The Veteran reports the onset of tinnitus several years after service, and the only medical opinion of record fails to relate his tinnitus to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

A standard September 2010 letter satisfied the duty to notify provisions.

As to VA's duty to assist, the Veteran's service treatment records, service personnel records, and post-service VA treatment records have been obtained.  While VA treatment records created since February 2013 are not of record, there is no indication that these outstanding records could substantiate the Veteran's tinnitus service connection claim, as they would presumably reflect ongoing treatment for this audiological disorder.  However, the etiology of the Veteran's tinnitus, not the presence of a current disability, is dispositive of the claim.  Given that there is no indication that these outstanding records would provide a nexus between the Veteran's current tinnitus and service, the Board need not remand the claim to obtain these records.  

The Veteran was also provided a VA medical examination in May 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

The Veteran was a reservist who served on an initial period of ACDUTRA pursuant to his enlistment in the reserves and for a second period of active duty when his reserve unit was activated in support of Operation Enduring Freedom.  

While the Veteran's military occupational duty referenced on his DD Form 214 was a senior noncommissioned officer in textile and laundry services, his reservist training duties undoubtedly involved some military noise exposure, including firearm noise.  However, the Veteran's service treatment records do not reference any audiological complaints or disorders, including tinnitus.  

Moreover, the Veteran does not now report the onset of his tinnitus during service.  Specifically, during his May 2011 VA audiological examination provided in conjunction with his instant service connection claim, the Veteran reported, and was therefore diagnosed with, recent onset tinnitus, stating that he experienced the onset of a high-pitched ringing noise approximately six to seven months prior to the time of the examination.   Indeed, the Veteran's post-service VA treatment records also fail to document any references to tinnitus experienced prior to this estimated date of onset, and a September 2007 VA treatment record reflects the Veteran's denial of experience tinnitus.

The Board notes that audiological testing performed during the May 2011 VA examination also failed to reveal evidence of current hearing loss that could be linked to service.  

Based on the Veteran's report of the post-service onset of tinnitus, coupled with the lack of evidence in the Veteran's service treatment records suggesting that his current tinnitus is related to service, the VA examiner opined that it is less likely than not that the Veteran's current tinnitus is related to service.  As referenced above, the Board finds that this opinion is probative and persuasive evidence against the claim, as the medical opinion is unequivocally stated, consistent with the evidence of record, and supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the doubt standard of proof does not apply, and service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.


REMAND

With regard to the Veteran's claim seeking an increased rating for his service-connected skin disorder, the current evidence of record is insufficient to decide the claim.  The Veteran receives ongoing VA treatment for his skin disorder; however, his treatment records were last obtained in February 2013.  Moreover, the severity of his skin disorder was last assessed by VA during an examination conducted in January 2011.  As contemporaneous medical evidence is required to decide the claim, the claim must be remanded, to this end.  The Board notes that the Veteran is currently receiving the maximum schedular rating under Diagnostic Code 7806 for "dermatitis or eczema."  However, there are diagnostic codes for evaluating skin disorders that allow for higher schedular ratings should they be implicated.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since February 2013.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected skin disorder.  The Veteran's electronic claims file must be made available to the examiner for review.  After reviewing the Veteran's claims file and eliciting a history of his skin disorder symptoms, the examiner should conduct an appropriate dermatological examination.  The examiner must provide a complete rationale for the requested opinion.

3.  Finally, readjudicate the Veteran's claim seeking a rating higher than 60 percent for his service-connected skin disorder, to include whether a higher rating should be awarded on an extraschedular basis.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

